Citation Nr: 1726532	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  99-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for metabolic bone disease, arthritis, degenerative disc disease, and degenerative joint disease, to include as secondary to the service-connected nephrotic syndrome or peripheral neuropathies.

2.  Entitlement to an effective date prior to February 10, 2004 for the grant of service connection for right upper extremity diabetic peripheral neuropathy.

3.  Entitlement to an effective date prior to February 10, 2004 for the grant of service connection for left upper extremity diabetic peripheral neuropathy.

4.  Entitlement to an effective date prior to February 10, 2004 for the grant of service connection for right lower extremity diabetic peripheral neuropathy.

5.  Entitlement to an effective date prior to February 10, 2004 for the grant of service connection for left lower extremity diabetic peripheral neuropathy.

6.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right upper extremity diabetic peripheral neuropathy.

7.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left upper extremity diabetic peripheral neuropathy.

8.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.

9.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

10.  Entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only.

11.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaption grant.

12.  Entitlement to a higher level of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003, April 2006, June 2008, December 2008, July 2011, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and the Appeals Management Center (now the Appeals Management Office (AMO)).  The agency of original jurisdiction (AOJ) is the VA RO in Winston-Salem, North Carolina.  As this case involves a long and potentially confusing procedural history, additional explanation is warranted.

An application to acquire adapted housing or a special home adaption grant (on a VA Form 26-4555) was received in September 2001.  A medical statement for consideration of aid and attendance or housebound benefit was received from a VA doctor who treated the Veteran in January 2003.  A claim for service connection for severe arthritis and metabolic bone disease was received in November 2002.  The April 2003 rating decision denied service connection for metabolic bone disease and entitlement to special home adaption or specially adapted housing.  

A claim for service connection for diabetic neuropathy of the upper and lower extremities was received in February 2004.  The April 2006 rating decision granted service connection for right and left upper and lower extremity diabetic peripheral neuropathy and assigned 10 percent initial disability ratings effective February 10, 2004 (the date the service connection claim was received by VA).  The Veteran filed a notice of disagreement with respect to the effective dates assigned for the grant of service connection for peripheral neuropathy (but did not dispute the assigned ratings) in July 2006.  

A claim for an automobile allowance and specially adapted equipment or specially adapted equipment only was received in March 2008.  The December 2008 rating decision denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  A claim for increased disability ratings for the bilateral upper and lower extremity peripheral neuropathy was received in December 2008.  The August 2012 rating decision, in pertinent part, denied increased disability ratings in excess of 10 percent for right and left upper and lower extremity peripheral neuropathy.

With respect to the issue of entitlement to a higher level of SMC benefits, the June 2008 rating decision granted SMC at the rate provided by 38 U.S.C.A. § 1114(l) (West 2014) based on the regular need for aid and attendance of another person, effective March 18, 2008 (the date of a VA examination).  In a September 2008 written statement, the Veteran expressed disagreement with the effective date assigned for the grant of SMC and requested a higher amount of SMC due to paralysis and diabetic neuropathy.  

A July 2011 rating decision granted an earlier effective date of January 9, 2003 for the grant of SMC (the date the doctor indicated the Veteran was in need of aid and attendance).  In an October 2011 written statement, the Veteran continued to express disagreement with the level of SMC benefits assigned and contended that an increase in SMC benefits was warranted.  As the award for SMC at the "l" rate is not the highest level of aid and attendance allowance authorized by VA regulation, and the Veteran expressed disagreement with the level of SMC benefits, entitlement to a higher level of SMC benefits under 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care for the entire appeal period from January 9, 2003 remains in appellate status before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The August 2012 rating decision denied entitlement to a higher rate of SMC.  

In March 2005, the Board, in pertinent part, denied SMC based on the need for aid and attendance of another person or based on housebound status and entitlement to specially adapted housing or special home adaption benefits.  The Board remanded the issue of service connection for metabolic bone disease and arthritis for additional development.   

The Veteran appealed the March 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2006, the Court partially vacated the Board's March 2005 decision pursuant to a Joint Motion for Partial Remand.  As pertinent here, the parties requested that the Court vacate the Board's decision with respect to the issues of entitlement to SMC based on the need for aid and attendance of another person or based on housebound status and specially adapted housing or special home adaption benefits.  The other aspect of the March 2005 vacated by the Court (an effective date prior to November 15, 1991 for the grant of service connection for nephrotic syndrome) was subsequently granted by the Board in April 2007 and is no longer in appellate status.  The parties to the Joint Motion for Partial Remand specifically noted that the Veteran was not pursuing any other issues adjudicated in the March 2005 Board decision.    

In April 2007, the Board, in pertinent part, remanded the issues of entitlement to SMC and specially adapted housing assistance or a special home adaption grant for additional development.  In September 2009, October 2011, and February 2013, the Board, in pertinent part, remanded the issues of service connection for metabolic bone disease, arthritis, and degenerative disc disease and entitlement to specially adapted housing assistance or a special home adaption grant for additional development. 

In November 2004, the Veteran testified at a Board videoconference hearing from the VA RO in Winston-Salem, North Carolina before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the November 2004 hearing is no longer employed by the Board.  The Veteran did not respond to a February 2007 clarification letter as to whether she wanted a hearing before another Veterans Law Judge.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the Veteran's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The issue of service connection for Cushing's syndrome, as secondary to medications taken for the service-connected nephrotic syndrome was previously referred by the Board in February 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the AOJ.  


REMAND

Statement of the Case 

The April 2006 rating decision granted service connection for right and left upper and lower extremity diabetic peripheral neuropathy and assigned 10 percent initial disability ratings effective February 10, 2004.  In July 2006, the Veteran filed a timely notice of disagreement with the effective dates assigned for the grant of service connection.  The December 2008 rating decision denied entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran filed a timely notice of disagreement with this denial received in February 2009.   

Prior to March 24, 2015, any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2014).  After March 24, 2015, in cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R.	 § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The July 2006 and February 2009 notices of disagreement were properly filed with the AOJ.  As the decision notices were sent prior to March 24, 2015, the notices of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R.	 § 20.201(a)(1) (2016).  As such, the Board finds that these were timely filed notices of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of effective dates prior to February 10, 2004 for the grant of service connection for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy and entitlement to automobile and adaptive equipment or for adaptive equipment only for further procedural action.        

VA Examinations

In February 2013, the Board, in pertinent part, remanded the issues of service connection for metabolic bone disease, arthritis, degenerative disc disease, and degenerative joint disease and eligibility for specially adapted housing or a special home adaption grant.  Most recently, VA examinations with bone density scan were scheduled for February 2017, but the Veteran was medically unable to attend because she had bronchitis and vertigo.  In an April 2017 written statement, the Veteran reported she had pneumonia which caused her to miss the VA examinations.  The Veteran indicated her willingness to undergo a bone density scan and asked that the VA examinations be rescheduled.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination, to include the bone density scan.  See 38 C.F.R. § 3.655(a) (2016) (examples of "good cause" include illness or hospitalization of the claimant).

Moreover, pursuant to the February 2013 Board remand instructions, with respect to any metabolic bone disease, arthritis, and degenerative disc disease currently diagnosed or diagnosed during the appeal period, the VA examiner was directed to opine whether these disorders were incurred in or caused by service or caused or aggravated by the service-connected nephrotic syndrome.  In November 2016 VA medical opinion reports, based on August 2016 VA examination reports, the VA examiner noted that, without a bone density scan, it cannot be determined whether the Veteran has metabolic bone density scan.  While the August 2016 VA examination reports note multiple diagnoses of arthritis/degenerative joint disease, the VA examiner did not render the requested direct or secondary opinions with respect to these disabilities.  As such, the Board finds that an additional VA medical opinion is necessary.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson,	 20 Vet. App. 79, 83-86 (2006).     

With respect to the appeal for increased ratings for bilateral upper and lower extremity peripheral neuropathy, the Veteran did not appear for a scheduled VA examination in September 2015 and the AOJ issued a November 2015 statement of the case that continued the denial of increased disability ratings in excess of 10 percent based on this failure to report.   

As noted on a November 2015 report of general information and in a December 2015 substantive appeal (on a VA Form 9), the Veteran reported that she missed the scheduled VA examination because she had dialysis treatment for her kidneys at the same time and was unable to attend the appointment.  The Veteran requested that the VA examination be rescheduled.  The Board finds that good cause has been shown for the Veteran's absence at the VA examination, and the AOJ should reschedule the VA examination.  See 38 C.F.R. § 3.655(a).

Intertwined Issues

In the June 2006 Joint Motion for Partial Remand, the parties agreed that the issues of SMC and specially adapted housing assistance or a special home adaption grant were inextricably intertwined with the issue of service connection for metabolic bone disease and arthritis.  See also April 2007 Board decision/remand.  The Board further finds that any decision with respect to the increased rating claims being remanded herein also may affect the appeal for higher SMC and specially adapted housing assistance or a special home adaption grant because some of the disabilities that the Veteran contends entitles her to these additional benefits is the claimed loss of use of extremities caused by the service-connected peripheral neuropathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also April 2017 written statement (Veteran contends the service-connected neuropathy results in loss of use in all four limbs).  Consideration of entitlement to a certificate of eligibility for specially adapted housing or a special home adaption grant and a higher level of SMC under 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).   


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issues of effective dates prior to February 10, 2004 for the grant of service connection for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy and entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected bilateral upper and lower extremity peripheral neuropathy, the etiology of metabolic bone disease, arthritis, degenerative disc disease, and degenerative joint disease, and whether the service-connected disabilities warrant entitlement to a certificate of eligibility for or specially adapted housing.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The VA examiner should comment on the severity of the peripheral neuropathy.  With regard to the claimed metabolic bone disease, a bone density study should be performed.  

Whether or not a bone density study is ultimately performed, arrange for the claims file to be reviewed by the VA examiner who prepared the August 2016 VA medical examination reports and November 2016 VA medical opinion reports (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  

With respect to the claimed metabolic bone disease, arthritis, degenerative disc disease, and degenerative joint disease, the examiner should offer the following opinions with supporting rationale with respect to each diagnosed disability (including those diagnosed at the August 2016 VA examination):

Is it at least as likely as not (50 percent or greater probability) that the disability was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or greater probability) that the disability was caused by the service-connected nephrotic syndrome or peripheral neuropathies?

Is it at least as likely as not (50 percent or greater probability) that the disability was aggravated (worsened in severity beyond a natural progression) by the service-connected nephrotic syndrome or peripheral neuropathies?

In providing the requesting opinions, the VA examiner should note and discussion (1) the August 1990 private treatment record noting an impression of metabolic bone disease, (2) the April 2003 VA examination report indicating that the Veteran could have some residual metabolic bone disease related to end stage renal disease, (3) the November 2011 VA examination report noting that disorders of the bone could have developed with end stage renal disease, (4) the articles submitted by the Veteran relating to the causes of metabolic bone disease, and (5) private treatment records documenting post-service motor vehicle accidents in 1990 and November 1994.  

With respect to eligibility for specially adapted housing, the examiner should offer the following opinions with supporting rationale: 

Does the bilateral lower extremity peripheral neuropathy symptomatology result in the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

Does the bilateral upper extremity peripheral neuropathy symptomatology result in the loss or loss of use of both upper extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair? 

Does the bilateral lower extremity peripheral neuropathy symptomatology result in the loss of use of at least one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

Does the bilateral lower and upper extremity peripheral neuropathy symptomatology result in the loss of use of at least one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

3.  Then readjudicate issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The pending issues of entitlement to a certificate of eligibility for specially adapted housing or a special home adaption grant and a higher level of SMC under 38 U.S.C.A. § 1114(r) based on the need for regular aid and attendance at a higher level of care are inextricably intertwined with the issues of increased ratings for the bilateral upper and lower extremity peripheral neuropathy and service connection for metabolic bone disease; therefore, consideration of these issues must be deferred until the intertwined issues are either resolved or is prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





